Citation Nr: 1626729	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  07-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cognitive disability with memory loss and neurological problems, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 1970 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2009, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.

In October 2009 and April 2011, the Board remanded the current issues for further evidentiary development.  In October 2012, the Board issued a decision that denied entitlement to a TDIU and to service connection for a cognitive disability.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a memorandum decision vacating and remanding the Board's decision with respect to both issues.  The Board remanded the claims in March 2015 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claim for service connection for a cognitive disability with memory loss and neurological problems in March 2015 in order to obtain an opinion from a VA neurologist as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cognitive disorder is related to service, to include his September 1984 carbon monoxide exposure and his January 1985 fall, during which he struck his head on a sink and sustained a left tripod fracture.  

The examiner provided the following opinion after a detailed recitation of the pertinent evidence, to include a 2015 psychological opinion provided by Dr. Gersh: "While I agree with Dr. Gersh that it would seem unusual for Mr. [redacted] to have performed as well as he did in the Air Force with the "congenital" neuropsychological defects identified on formal testing, neither the history of carbon monoxide poisoning nor the facial fracture are of sufficient severity to explain them.  My suspicion is that he has indeed had these impairments since early in life, but by engaging various coping strategies, having strong personality traits and good verbal skills, has been able to function in spite of them until intervening psychological issues made it more difficult to do so.  The stability of the findings on neuropsychological testing over a greater than 10 year span militates against an unrelated, progressive neurological disorder as the cause.  Specifically addressing the question from the Board of Veterans Appeals, after taking into consideration all of the available facts concerning the two incidents in question, I believe it is less likely than not that Mr. [redacted] cognitive disorder is related to service."  

The opinion obtained from the VA neurologist in June 2015 raises some additional questions that need to be addressed in an addendum, which must be obtained on remand.  This is also important given an April 2015 VA opinion that the "Veteran meets the DSM-5 diagnostic criteria for Neurocognitive Disorder Due to Traumatic Brain Injury.  This injury occurred in 1984 [sic] while serving in the military.  His symptoms are depressive cycles, anxious cycles, confusion, difficulty completing tasks, memory deficits, difficulty in understanding directions especially moderately complex directions and difficulty working steadily.  These deficits have been verified by independent testing and are consistent with Neurocognitive Disorder Due to Traumatic Brain Injury as opposed to congenital deficits."  

The claim for entitlement to a TDIU remains inextricably intertwined with the claim for service connection.  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  Return the electronic file to the VA examiner who conducted the June 2015 examination for an addendum opinion.  The examiner is asked to provide an opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a cognitive disability that existed prior to his December 1970 entry onto active duty? 

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the current cognitive disability had its onset in service?

In providing the requested opinion, the examiner should again address the 2015 psychological opinion provided by Dr. Gersh and the importance, if any, of the Veteran's in-service performance reviews both before and after the 1984 and 1985 incidents, his pre-service educational record, and first post-service indication of cognitive impairment in 1998.

The examiner is also asked to address the April 2015 VA opinion that provided a diagnosis of neurocognitive disorder due to an in-service traumatic brain injury (the January 1985 fall when the Veteran struck his head on a sink and sustained a left tripod fracture).  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the requested action, and any additional action deemed warranted, the claims on appeal should be readjudicate.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




